Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the After-Final submission, which was not entered based on extending the search and/or further consideration.   
Claim Rejections
The amendments to claims 2 and 11 would overcome the instant rejection. 

Claim Rejections - 35 USC § 112
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “said heterocyclyl” lacks antecedent basis, would be overcome by the amendments.
The rejection of claim 2 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the definition of W is broader than claim 1, would be overcome by the amendments.
The rejection of claim 2 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the definition of R7 is broader than claim 1, would be overcome by the amendments. 
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 2, 9-11, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Na et al. (WO 2018088780, priority document filing date of 11/8/2016), would be overcome by the amendments.

As noted above, the after-final submission was not entered because further consideration and search is required. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SUSANNA MOORE/Primary Examiner, Art Unit 1624